


Exhibit 10.3

 

Proteon Therapeutics, Inc.

200 West Street

Waltham, MA 02451

 

Form of

Lock-Up Agreement

September 23, 2019

 

This Lock-Up Agreement (this “Agreement”) is executed in connection with the
Agreement and Plan of Merger and Reorganization (the “Merger Agreement”) by and
among Proteon Therapeutics, Inc. (“Parent”), REM 1 Acquisition, Inc. (“Merger
Sub”), and ArTara Therapeutics, Inc. (“Company”), dated as of September 23,
2019. Capitalized terms used herein but not defined shall have the meanings
ascribed to such terms in the Merger Agreement.

 

In connection with, and as an inducement to, the parties entering into the
Merger Agreement and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the undersigned, by executing this
Agreement, agrees that, without the prior written consent of Parent, during the
period commencing at the Effective Time and continuing until the end of the
Lock-Up Period (as hereinafter defined), the undersigned will not: (1) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, make any short sale or otherwise transfer or dispose of or lend,
directly or indirectly, any shares of Common Stock of Parent (the “Parent Common
Stock”) or any securities convertible into, exercisable or exchangeable for or
that represent the right to receive Parent Common Stock (including without
limitation, Parent Common Stock or such other securities which may be deemed to
be beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and securities of Parent
which may be issued upon exercise of a stock option or warrant) whether now
owned or hereafter acquired (collectively, the “Securities”); (2) enter into any
swap or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Securities, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Parent
Common Stock or such other securities, in cash or otherwise; (3) make any demand
for or exercise any right with respect to, the registration of any Parent Common
Stock or any security convertible into or exercisable or exchangeable for Parent
Common Stock; (4) grant any proxies or powers of attorney with respect to any
Securities, deposit any Securities into a voting trust or enter into a voting
agreement or similar arrangement or commitment with respect to any Securities;
or (5) publicly disclose the intention to do any of the foregoing (each of the
foregoing restrictions, the “Lock-Up Restrictions”).

 

Notwithstanding the terms of the foregoing paragraph, the Lock-Up Restrictions
shall automatically terminate and cease to be effective on the date that is
one-hundred and eighty (180) days after the Effective Time. The period during
which the Lock-Up Restrictions apply to the Securities shall be deemed the
“Lock-Up Period” with respect thereto.

 

The undersigned agrees that the Lock-Up Restrictions preclude the undersigned
from engaging in any hedging or other transaction with respect to any
then-subject Securities which is designed to or which reasonably could be
expected to lead to or result in a sale or disposition of such Securities even
if such Securities would be disposed of by someone other than the undersigned.
Such prohibited hedging or other transactions would include without limitation
any short sale or any purchase, sale or grant of any right (including without
limitation any put or call option) with respect to such Securities or with
respect to any security that includes, relates to, or derives any significant
part of its value from such Securities.

 

Notwithstanding the foregoing, the undersigned may transfer any of the
Securities (i) as a bona fide gift or charitable contribution, (ii) to any trust
for the direct or indirect benefit of the undersigned or the immediate family of
the undersigned, (iii) if the undersigned is a corporation, partnership, limited
liability company, trust or other business entity (1) to another corporation,
partnership, limited liability company, trust or other business entity that is a
direct or indirect affiliate (as defined in Rule 405 promulgated under the
Securities Act of 1933, as amended) of the undersigned or (2) as distributions
or dividends of shares of Parent Common Stock or any security convertible into
or exercisable for Parent Common Stock to limited partners, limited liability
company members or stockholders of the undersigned or holders of similar equity
interests in the undersigned, (iv) if the undersigned is a trust, to the
beneficiary of such trust, (v) by testate succession or intestate succession,
(vi) to any immediate family member, any investment fund, family partnership,
family limited liability company or other entity controlled or managed by the
undersigned, (vii) to a nominee or custodian of a person or entity to whom a
disposition or transfer would be permissible under clauses (i) through (vi),
(viii) to Parent in a transaction exempt from Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) upon a vesting event of
the Securities or upon the exercise of options to purchase Parent Common Stock
on a “cashless” or “net exercise” basis or to cover tax withholding obligations
of the undersigned in connection with such vesting or exercise (but for the
avoidance of doubt, excluding all manners of exercise that would involve a sale
in the open market of any securities relating to such options or warrants,
whether to cover the applicable aggregate exercise price, withholding tax
obligations or otherwise), (ix)

 

1

--------------------------------------------------------------------------------



 

to Parent in connection with the termination of employment or other termination
of a service provider and pursuant to agreements in effect as of the Effective
Time whereby Parent has the option to repurchase such shares or securities,
(x) acquired by the undersigned in open market transactions after the Effective
Time, (xi) pursuant to a bona fide third party tender offer, merger,
consolidation or other similar transaction involving a change of control of
Parent, provided that in the event that such tender offer, merger, consolidation
or other such transaction is not completed, the Securities shall remain subject
to the restrictions contained in this Agreement, or (xii) pursuant to an order
of a court or regulatory agency; provided, in the case of clauses (i)-(vii),
that (A) such transfer shall not involve a disposition for value and (B) the
transferee agrees in writing with Parent to be bound by the terms and conditions
of this Agreement and either the undersigned or the transferee provides Parent
with a copy of such agreement promptly upon consummation of such transaction;
and provided, further, in the case of clauses (i)-(x), no filing by any party
under Section 16(a) of the Exchange Act or other public announcement shall be
required or shall be made voluntarily in connection with such transfer and any
such transfer or disposition shall not involve a disposition for value. For
purposes of this Agreement, “immediate family” shall mean any relationship by
blood, marriage or adoption, not more remote than first cousin.

 

In addition, the foregoing restrictions shall not apply to (i) the exercise of
stock options granted pursuant to equity incentive plans existing immediately
following the Effective Time, including the “net” exercise of such options in
accordance with their terms and the surrender of Parent Common Stock in lieu of
payment in cash of the exercise price and any tax withholding obligations due as
a result of such exercise (but for the avoidance of doubt, excluding all manners
of exercise that would involve a sale in the open market of any securities
relating to such options, whether to cover the applicable aggregate exercise
price, withholding tax obligations or otherwise); provided that it shall apply
to any of the Securities issued upon such exercise or (ii) the establishment of
any contract, instruction or plan (a “Plan”) that satisfies all of the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act; provided that no
sales of the Securities shall be made pursuant to such a Plan prior to the
expiration of the Lock-Up Period, and such a Plan may only be established if no
public announcement of the establishment or existence thereof and no filing with
the Securities and Exchange Commission or other regulatory authority in respect
thereof or transactions thereunder or contemplated thereby, by the undersigned,
Parent or any other person, shall be required, and no such announcement or
filing is made voluntarily, by the undersigned, Parent or any other person,
prior to the expiration of the applicable Lock-Up Period. Any attempted transfer
in violation of this Agreement will be of no effect and null and void,
regardless of whether the purported transferee has any actual or constructive
knowledge of the transfer restrictions set forth in this Agreement, and will not
be recorded on the share register of Parent. In furtherance of the foregoing,
Parent and its transfer agent and registrar are hereby authorized to decline to
make any transfer of shares of Parent Common Stock if such transfer would
constitute a violation or breach of this Agreement. Parent may cause the legend
set forth below, or a legend substantially equivalent thereto, to be placed upon
any certificate(s) or other documents, ledgers or instruments evidencing the
undersigned’s ownership of Parent Common Stock:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND MAY ONLY BE
TRANSFERRED IN COMPLIANCE WITH A LOCK-UP AGREEMENT, A COPY OF WHICH IS ON FILE
AT THE PRINCIPAL OFFICE OF THE COMPANY.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that upon request, the
undersigned will execute any additional documents reasonably necessary to ensure
the validity or enforcement of this Agreement. All authority herein conferred or
agreed to be conferred and any obligations of the undersigned shall be binding
upon the successors, assigns, heirs or personal representatives of the
undersigned.

 

In the event that any holder of Parent’s securities that is subject to a
substantially similar agreement entered into by such holder, other than the
undersigned, is permitted by Parent to sell or otherwise transfer or dispose of
shares of Parent Common Stock for value other than as permitted by this or a
substantially similar agreement entered into by such holder, the same percentage
of shares of Parent Common Stock held by the undersigned shall be immediately
and fully released on the same terms from any remaining restrictions set forth
herein (the “Pro-Rata Release”); provided, however, that such Pro-Rata Release
shall not be applied unless and until permission has been granted by Parent to
an equity holder or equity holders to sell or otherwise transfer or dispose of
all or a portion of such equity holders’ shares of Parent Common Stock in an
aggregate amount in excess of 1% of the number of shares of Parent Common Stock
originally subject to a substantially similar agreement.

 

Upon the release of any of the Securities from this Agreement, Parent will
cooperate with the undersigned to facilitate the timely preparation and delivery
of certificates representing the Securities without the restrictive legend above
or the withdrawal of any stop transfer instructions.

 

The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if the Merger Agreement is terminated prior to
the Effective Time pursuant to its terms, upon the date of such termination.

 

2

--------------------------------------------------------------------------------



 

The undersigned understands that Parent, Merger Sub and Company are entering
into the Merger Agreement in reliance upon this Agreement.

 

This Agreement and any claim, controversy or dispute arising under or related to
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without regard to the conflict of laws principles
thereof.

 

(Signature Page Follows)

 

3

--------------------------------------------------------------------------------



 

This Agreement, and any certificates, documents, instruments and writings that
are delivered pursuant hereto, constitutes the entire agreement and
understanding of Parent, Company and the undersigned in respect of the subject
matter hereof and supersedes all prior understandings, agreements or
representations by or among Parent, Company and the undersigned, written or
oral, to the extent they relate in any way to the subject matter hereof. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original and all of which shall constitute one and the same instrument. The
exchange of a fully executed Agreement (in counterparts or otherwise) by Parent
and the undersigned by facsimile or electronic transmission in .pdf format shall
be sufficient to bind such parties to the terms and conditions of this
Agreement.

 

 

Very truly yours,

 

 

 

 

 

 

Printed Name of Holder

 

 

 

 

By:

 

 

Signature

 

 

 

 

 

Printed Name of Person Signing

 

(and indicate capacity of person signing if signing as custodian, trustee, or on
behalf of an entity)

 

 

[Signature Page to Lock-Up Agreement]

 

--------------------------------------------------------------------------------
